DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. This Office action is in response to the application received on 11 June 2019. Claims 1-15 are pending. 
Priority
The claim for foreign priority under 35 U.S.C. 119 (a)-(d) is acknowledged. A certified copy of the foreign application has been received. The present application is a national stage entry of a PCT application filed on 29 January 2018. 
Information Disclosure Statement
The IDS received on 11 June 2019 has been considered. 
Specification
The title of the invention is objected to for not being sufficiently descriptive. The title "Hybrid Vehicle Cruise Control Device" is offered as a suggestion but is not strictly required. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 7, and 9-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 10,464,548 B2 (Eo et al., hereinafter "Eo"). 

As to claim 1, Eo discloses a vehicle control device for controlling a vehicle comprising a motor generator connected to an engine and a battery connected to the motor generator, the vehicle control device comprising: 
	a motor generator control unit that performs control for rotationally driving the motor generator by supplying power from the battery to the motor generator, or for driving the motor generator to generate power in order to charge the battery (col 5 ln 57-64 - "A separate motor generator directly connected to the engine to transmit power to the engine, i.e., a hybrid starter generator (HSG), is provided, and the HSG may be operated using power of the battery and thus may be configured to transmit power to the engine during starting of the engine and may be operated as a power generator by rotary force transmitted from the engine and thus charges the battery during power generation", col 8 ln 34-36 - "controller 20 may be configured to operate an engine 31, a driving motor 32, an engine clutch 33, a transmission 34, etc."), 
	wherein in one cycle of a traveling mode until completion of deceleration traveling after acceleration traveling is started to achieve a target vehicle speed, the motor generator control unit drives the motor generator to allow a remaining charge amount of the battery to fall within a set range at completion of the deceleration traveling, and allow a traveling acceleration/ deceleration in the one cycle to fall within a requested acceleration/ deceleration that is predetermined (Fig 4, col 4 ln 13-16 - "a pulse and glide (hereinafter, referred to as 'PnG') driving pattern, in which acceleration and deceleration of a vehicle are repeated in a particular cycle to improve fuel efficiency", col 5 ln 54-57 - "during braking of the vehicle or during inertial driving of the vehicle, an energy regeneration mode, in which the driving motor is operated as a power generator to charge a battery, may be executed", col 12 ln 46-53 - "when the vehicle speed reaches the lower limit target vehicle speed, the above-described vehicle acceleration and deceleration may be alternately repeated. When the state of charge (SOC) of the battery is within the range between set upper limit (PnG_Cruise_High) and lower limit (PnG_Cruise_Low) [...], driving of the vehicle in the PnG coast mode (PnG_coast) may be maintained").

As to claim 2, Eo discloses a vehicle control device for controlling a vehicle comprising a motor generator connected to an engine and a battery connected to the motor generator, the vehicle control device comprising: 
	an engine control unit that controls the engine (col 8 ln 34-36); 
	a power transmission mechanism control unit that controls a power transmission mechanism that transmits power of the engine to a wheel (col 8 ln 34-36); and 
	a motor generator control unit that performs control for rotationally driving the motor generator by supplying power from the battery to the motor generator, or for driving the motor generator to generate power in order to charge the battery (col 5 ln 57-64, col 8 ln 34-36), 
	wherein in one cycle of a traveling mode until completion of deceleration traveling after acceleration traveling is started to achieve a target vehicle speed (Fig 4, col 12 ln 46-53), 
	the engine control unit controls the engine to allow the engine to be driven within a set high-efficiency range during execution of the acceleration traveling (Fig 1, col 5 ln 11-16 - "during auto cruise driving of a hybrid electric vehicle, vehicle acceleration (e.g., a pulse phase; [optimal operating line] OOL-oriented driving) and vehicle deceleration (e.g., a coast phase or a glide phase; execution of fuel cut or powered deceleration) may be alternately repeated periodically while maintaining an average target speed, thereby improving fuel efficiency"), 
	the power transmission mechanism control unit cuts connection between the engine and the wheel by the power transmission mechanism during execution of the deceleration traveling (col 5 ln 11-16), and 
	the motor generator control unit drives the motor generator to allow a remaining charge amount of the battery to fall within a set range at completion of the deceleration traveling, and allow a traveling acceleration/ deceleration in the one cycle to fall within a requested acceleration/ deceleration that is predetermined (Fig 4, col 5 ln 54-57, col 12 ln 46-53).

As to claim 3, Eo discloses the vehicle control device according to claim 1, and further discloses the control device further comprising: 
	an engine control unit that controls the engine to allow the engine to be driven within a set high-efficiency range in the acceleration traveling (col 5 ln 11-16).

As to claim 4, Eo discloses the vehicle control device according to claim 2, and further discloses wherein the set high-efficiency range is set by an allowable output torque range based on an optimum fuel economy curve (Fig 8, col 14 ln 31-40 - "In the hybrid electric vehicle, a point having the maximum engine efficiency is referred to as a sweet spot SS and such a sweet spot SS represents the optimal operating point on the [brake specific fuel consumption] BSFC map. In the first PnG coast mode (PnG_coast_ideal) which is an ideal driving mode, an engine operating point may be located at the sweet spot SS in the pulse phase and the engine may be stopped in the coast phase, and thus the vehicle may be theoretically driven with maximum efficiency").

As to claim 5, Eo discloses the vehicle control device according to claim 1, and further discloses the control device further comprising: 
	a power transmission mechanism control unit that cuts connection between the engine and a wheel by a power transmission mechanism that transmits power of the engine to the wheel, in the deceleration traveling (col 6 ln 54-64 - "the PnG mode in the present disclosure may include [...] the PnG coast mode (PnG_coast), in which vehicle acceleration (the pulse phase) and deceleration (the coast phase) are alternately repeated periodically and, in the coast phase, the transmission is in the neutral position, the engine clutch is opened and coasting of the vehicle in the fuel cut or engine complete stop state of the engine (coasting of the vehicle by inertia of the vehicle) is executed").

As to claim 7, Eo discloses the vehicle control device according to claim 1, and further discloses the control device further comprising: 
	a control unit that controls the vehicle to travel to allow a traveling speed of the vehicle to fall within a set range in the traveling mode (Fig 4, col 8 ln 34-36, col 12 ln 46-53).

As to claim 9, Eo discloses the vehicle control device according to claim 2, and further discloses wherein the engine control unit stops fuel injection to the engine during the deceleration traveling (col 5 ln 11-16).

As to claim 10, Eo discloses the vehicle control device according to claim 2, and further discloses wherein in a case where the motor generator is rotationally driven or is driven to generate power by control of the motor generator control unit during the deceleration traveling, the power transmission mechanism control unit controls the power transmission mechanism to engage the engine and the wheel (col 5 ln 54-64 - "during braking of the vehicle or during inertial driving of the vehicle, an energy regeneration mode, in which the driving motor is operated as a power generator to charge a battery, may be executed. A separate motor generator directly connected to the engine to transmit power to the engine, i.e., a hybrid starter generator (HSG), is provided, and the HSG may be operated using power of the battery and thus may be configured to transmit power to the engine during starting of the engine and may be operated as a power generator by rotary force transmitted from the engine and thus charges the battery during power generation").

As to claim 11, Eo discloses the vehicle control device according to claim 1, and further discloses wherein a set range of a remaining charge amount of the battery is set based on the requested acceleration/ deceleration (col 12 ln 46-53).

As to claim 12, Eo discloses the vehicle control device according to claim 1, and further discloses wherein the motor generator control unit inhibits driving of the motor generator when a remaining charge amount of the battery is equal to or higher than a predetermined value or when a temperature of the battery is equal to or higher than a predetermined value (col 12 ln 46-53, col 12 ln 60-65 - "controller 20 may be configured to terminate (e.g., switch away from) the PnG mode when [...] the SOC of the battery deviates from the range between the upper limit (PnG_Cruise_High) and the lower limit (PnG_Cruise_Low)").

As to claim 13, Eo discloses the vehicle control device according to claim 1, and further discloses wherein the motor generator control unit performs control for rotationally driving the motor generator to perform torque assist of a torque amount determined based on a difference between a torque for a traveling acceleration/ deceleration in the set high-efficiency range and a torque for the requested acceleration/ deceleration, or for driving the motor generator to generate power (col 7 ln 20-26 - "in the deceleration section (the glide phase) of the PnG glide mode (PnG_glide), torque assistance of the driving motor may be executed to increase a driving distance during deceleration even when a minimal amount of energy in the vehicle is consumed, differently from the deceleration section (the coast phase) of the PnG coast mode (PnG_coast)").

As to claim 14, Eo discloses the vehicle control device according to claim 2, and further discloses wherein in a case where a remaining charge amount of the battery is out of a set range by rotationally driving the motor generator to perform torque assist of a set torque amount under a predetermined condition, or driving the motor generator to generate power, the motor generator control unit adjusts the set torque amount to allow a remaining charge amount of the battery to fall within a set range, and performs control based on an adjusted set torque amount (col 13 ln 50-58 - "when the vehicle speed reaches the lower limit target vehicle speed, the above-described vehicle acceleration and deceleration may be alternately repeated. When the SOC of the battery is within the range between the set upper limit (PnG_Cruise_High) and lower limit (PnG_Cruise_Low) [...], driving of the vehicle in the PnG glide mode (PnG_glide) may be maintained"), and 
	the engine control unit controls the engine to increase an output torque of the engine to output a difference torque by adjustment in the motor generator control unit (col 14 ln 20-24 - "when the set PnG control terminating conditions are satisfied during constant-speed maintenance control, the controller 20 may be configured to terminate the PnG mode (Operation S26) and switch from the PnG mode to the general constant-speed cruise mode").

As to claim 15, Eo discloses the vehicle control device according to claim 1, and further discloses wherein in a case where a remaining charge amount of the battery is out of a set range by rotationally driving the motor generator to perform torque assist of a set torque amount under a predetermined condition, or driving the motor generator to generate power, the motor generator control unit adjusts the set torque amount to allow a remaining charge amount of the battery to fall within a set range, and performs control based on an adjusted set torque amount (col 13 ln 50-58), and 
	a transmission is controlled to output a difference torque by adjustment in the motor generator control unit (col 9 ln 44-53 - "when the PnG constant-speed cruise mode (PnG_const) is selected, in the in-gear state of the transmission 34, constant-speed driving of the vehicle in the HEV mode or the EV mode determined according to driving may be is executed in the same manner as the general constant-speed cruise mode, and the engine clutch 33 may be operated to be closed in the HEV mode and may be operated to be opened in the EV mode. Further, in the EV mode, power of the engine 31 is not used and thus the engine 31 may enter the fuel cut or engine complete stop state", col 14 ln 20-24).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Eo in view of US 9,925,981 B2 (Asakura et al., hereinafter "Asakura"). 

As to claim 6, Eo discloses the vehicle control device according to claim 1. 
	Asakura teaches the limitations not expressly further disclosed by Eo, namely: 
	the control device further comprising: 
	a control unit that controls the vehicle to travel to allow an inter-vehicle distance between the vehicle and a preceding vehicle traveling in front of the vehicle to fall within a set range in the traveling mode (col 5 ln 42-44 - "LSF control unit 240 controls a low speed following (LSF) driving. The LSF driving can be a part of the adaptive cruise control (ACC) function", col 5 ln 49-51 - "the ACC has a function of maintaining a constant headway relative to the vehicle ahead of the ego-vehicle", col 6 ln 1-7 - "Idling stop control unit 260 automatically stops and restart engine 120. Idling stop control unit 260 performs idling stop control by stopping engine 120 upon establishment of predetermined stop conditions and restarting engine 120 upon establishment of restart conditions. The predetermined stop conditions and restart conditions include [...] headway").
	As of the effective filing date of the claimed invention, one of ordinary skill in the art would have been motivated to combine Eo and Asakura, because each reference relates to cruise control systems for vehicles having an engine auto stop-start feature. Moreover, the combination would yield predictable results according to the teachings of Asakura, by allowing the vehicle to peform adaptive cruise control and obtain fuel efficiency benefits. 

As to claim 8, Eo discloses the vehicle control device according to claim 1. 
	Asakura teaches the limitations not expressly further disclosed by Eo, namely: 
	the control device further comprising: 
	an external information detection means that detects external information of the vehicle (Fig 1 - radar (10), camera (20), processing unit (160)), 
	wherein the requested acceleration/ deceleration is set based on at least one of a depression amount of an accelerator pedal, a depression amount of a brake pedal, or external information detected by the external information detection means (col 5 ln 49-53 - "the ACC has a function of maintaining a constant headway relative to the vehicle ahead of the ego-vehicle. Thus, the ACC is a speed control system in one aspect and is a vehicle-following system in another aspect").
	See claim 6 for a statement of an obviousness rationale.
Conclusion
The prior art made of record on Form 892 (Notice of References Cited) and not relied upon is considered pertinent to applicant's disclosure. The cited references generally relate to vehicle engine auto stop-start systems or to cruise control systems.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Todd Melton whose telephone number is (571)270-3871.  The examiner can normally be reached on weekdays, 9:30am - 6:00pm (Eastern time). Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Berona can be reached on (571)272-6909.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TODD MELTON/Primary Examiner, Art Unit 3669